             Case 5:19-cv-05372-EJD Document 24 Filed 06/22/20 Page 1 of 1




 1   KHUSHPREET R. MEHTON, SBN 276827
     ACCESSIBLE CALIFORNIA, APC
 2   2880 Zanker Road, Suite 203
     San Jose, CA 95134
 3   Telephone: (408) 449-4505
     Facsimile: (408) 432-7235
 4   Email: kmehton@accessiblecalifornia.com

 5
     Attorney for Plaintiff Richard Johnson
 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10   RICHARD JOHNSON,                                         Case No.: 5:19-cv-05372-NC

11                   Plaintiff,
                                                              NOTICE OF SETTLEMENT AND
12    v.                                                      REQUEST TO VACATE ALL
                                                              CURRENTLY SET DATES
13   ESTRELLITA MEXICAN BISTRO-CNTN,
     et al.,
14
                     Defendants.
15

16

17           Plaintiff Richard Johnson hereby notifies the Court that a global settlement has
18   been reached in the above captioned case and the Parties would like to avoid any
19   additional expense and further the interests of judicial economy. Accordingly, Plaintiff
20   respectfully requests that the Court vacate all currently set dates with the expectation that
21   the Joint Stipulation for Dismissal with prejudice to all parties will be filed within sixty (60)
22   days.
23   Dated: June 22, 2020                                 ACCESSIBLE CALIFORNIA, APC
24                                                        By: /s/ Khushpreet R. Mehton           /
                                                          Khushpreet R. Mehton, Esq.
25                                                        Attorney for Plaintiffs
     Johnson. v. Estrellita Mexican Bistro-Cntn, et al.    Notice of Settlement      No. 5:19-cv-05372-NC
